DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/777,287, filed 01/30/2020, claims foreign priority to JAPAN 2019-016848 filed on 02/01/2019 and JAPAN 2019-179333 filed 09/30/2019.

Response to Amendment
This office action is in response to Amendments submitted on 05/24/2022 wherein claims 1, and 7-13 are pending and ready for examination.  Claims 2-6 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al, hereinafter Modi, U.S. Pub. No. 2016/0187368 A1, in view of Nakajima Masahiro, hereinafter Nakajima, JP2013157055A in view of Shibata, U.S. Pub., No. 2010/0172052 A1. 

Regarding independent claim 1 Modi teaches:
	A sensor system comprising: 
	a sensor that is provided in a structure and detects an acceleration (Modi, fig 1A, Fig 1B, ¶ 0015, ¶ 0027:  Modi teaches “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015) which discloses “sensor that is provided in a structure” where the sensors contain a “3-axes accelerometer” (¶ 0027)); 
	a storage unit that stores installation information indicating a relationship between a direction of a gravitational acceleration and a direction of a detection axis of the sensor, the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure (Modi, fig. 1A, fig 1B, ¶ 0015-¶ 0016, ¶ 0026-¶ 0027, 
¶ 0046-¶ 0049:  Modi teaches “When mounted and/or installed, the sensors may be calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor” (¶ 0015).  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi teaches “a relationship between a direction of a gravitation acceleration and a direction of a detection axis of the sensor.”  Additionally, “calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor discloses “the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure); and, 
	Modi does not teach:
	a drop determination unit that determines whether or not the sensor is dropped [from the structure] based on a representative value of accelerations in the direction of the detection axis detected by the sensor and the gravitational acceleration value in the direction of the detection axis specified based on the installation information
	wherein, the sensor has a plurality of the detection axes in different directions,
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis, is greater than a first determination value in any two or more of the directions of the plurality of the detection axes, and
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a second determination value, on a per direction of the detection axis basis, in any one or more of the directions of the plurality of the detection axes.
	Nakajima teaches:
	a drop determination unit that determines whether or not the sensor is dropped [from the structure] based on a representative value of accelerations in the direction of the detection axis detected by the sensor and the gravitational acceleration value in the direction of the detection axis specified based on the installation information  (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140) where calculations would take place implying  “a drop determination unit,” and a main memory (142) (4th page 8th paragraph) and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” (14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph).  “Predetermined value” discloses the value is known and programmed into the system as part of the “installation information”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a drop determination unit as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
	Modi teaches:
	the sensor is dropped [from the structure] (Modi, fig 1A, fig 1B, ¶ 0014-¶ 0015:  Modi teaches information that “may determine if there is a falling off event of the sensor, during which the sensor is dislodged and/or displaced by an event” (¶ 0014) where the “a falling off event” reads on “dropped from a structure” as the “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015).  
	Shibata teaches:
	wherein, the sensor has a plurality of the detection axes in different directions (Shibata, ¶ 0015:  Shibata teaches the fall detection device “includes acceleration detection means that obtains accelerations in three orthogonal axis directions” (¶ 0015)),
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis, is greater than a first determination value in any two or more of the directions of the plurality of the detection axes (Shibata, ¶ 0015, ¶ 0021-¶ 0026:  Shibata teaches a “fall detection device” (¶ 0015) which reads on “the drop determination unit,” where the “fall detection device” acquires “accelerations in three orthogonal axis directions” (¶ 0015) and a “fall start determination means that obtains an evaluation value with respect to each of the accelerations in the three axis directions detected by the acceleration detection means on the basis of an evaluation function” (¶ 0015) where the evaluation function is used to determine “a difference between an acceleration at a steady time and an acceleration at a fall determination time” (¶ 0015).  The difference is compared to a threshold value thereby determining if a fall has occurred (¶ 0015).  Shibata teaches the evaluation function is represented by                         
                            A
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            x
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            y
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            z
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            z
                                            0
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    a
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    a
                                
                                
                                    y
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    z
                                
                            
                             
                        
                    represent “accelerations at the fall determination time” which discloses “the gravitational acceleration value” and                          
                            
                                
                                    a
                                
                                
                                    x
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    y
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    z
                                
                            
                        
                     represent “accelerations in the three axis directions at the steady time” disclosing  “the accelerations detected by the sensor” 
(¶ 0021).  As can be seen the evaluation function A discloses “an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis” where x, y, and z represent the different directions thereby disclosing the evaluation value  is based on “any two or more of the directions of the plurality of the detection axes.”)  
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a second determination value, on a per direction of the detection axis basis, in any one or more of the directions of the plurality of the detection axes (Shibata, 
¶ 0028, ¶ 0016:  Shibata teaches determining a “low-gravity state” corresponding to a “fall-in-progress” where the low-gravity state is “a state in which a differential value of the absolute value of the acceleration exceeds a predetermined threshold within a predetermined time” 
(¶ 0028) where the “differential value of the absolute value of the acceleration” is represented by the evaluation function                         
                            A
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            x
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            y
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            z
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            z
                                            0
                                        
                                    
                                
                            
                        
                     (¶ 0116) thereby disclosing “ any one or more of the directions of the plurality of the detection axes” as “A” is based on the 3 orthogonal directions.)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system in which “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   	

Regarding claim 7 Modi as modified does not teach:
	the representative value is an average value or a median value.
	Nakajima teaches:
	the representative value is an average value or a median value (Nakajima, 12th page 7th – 8th paragraph, Nakajima teaches “an average value AG of acceleration data G1 to GM in three axial directions for a predetermined time T4” (see eqn. 11)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a representative value as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
	
Regarding claim 10 Modi as modified teaches:
	an output unit that outputs a determination result by the drop determination unit to an outside of the sensor system (Modi, ¶ 0081:  Modi teaches a “network interface 29 may provide a direct connection to a remote server via a wired or wireless connection” which “may allow the device to communicate with other computers via one or more local, wide-area, or other communications networks” (¶ 0081) thereby disclosing “an output unit that outputs a determination result by the drop determination unit to an outside of the sensor system”). 

Regarding independent claim 11 Modi teaches:
	A sensor drop determination method comprising: 
	a data acquisition step of acquiring an output signal of a sensor that is provided in a structure and detects an acceleration (Modi, fig 1A, Fig 1B, ¶ 0015-¶ 0016, ¶ 0026-¶ 0027:  Modi teaches “The processor 64, the controller 73, and/or the remote system 74 may compare the acquired data with pre-stored data to determine the type of event” (¶ 0041) which discloses “a data acquisition step of acquiring an output signal of a sensor.”  Modi also teaches “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015) which discloses “sensor that is provided in a structure” where the sensors contain a “3-axes accelerometer” (¶ 0027) which “detects acceleration”); 
	a representative value calculation step of calculating a representative value of accelerations in a direction of a detection axis detected by the sensor, based on an output signal of the sensor (Modi, ¶ 0027-¶ 0029:  Modi teaches the accelerometers can be determined to be in a free fall condition, “when the three axes components ax, ay, and az register that the accelerometer 61a in a zero gravity state for a particular time period” (¶ 0027) and that the accelerometer provides the acceleration values to the processor for analysis (¶ 0029) thereby disclosing a “calculation step of calculating a representative value of the accelerations in a direction of detection axis detected by the sensor, based on an output signal of the sensor” where the “calculation step” is done in the processor and “the three axes components” are the “output signal(s) of the sensor”); and 
	indicating a relationship between a direction of a gravitational acceleration stored in a storage unit and the direction of the detection axis of the sensor, 
	the installation information comprising the gravitational acceleration value of the sensor at the time of installation of the sensor on the structure (Modi, fig. 1A, fig 1B, ¶ 0015-¶ 0016, 
¶ 0026-¶ 0027, ¶ 0046-¶ 0049:  Modi teaches “When mounted and/or installed, the sensors may be calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor” (¶ 0015).  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi teaches “a relationship between a direction of a gravitation acceleration and a direction of a detection axis of the sensor.”  Additionally, “calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor discloses “the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure);
	Modi does not teach:	
	a drop determination step of determining whether or not the sensor is dropped [from the structure] based on the representative value of the acceleration in the direction of the detection axis, and a gravitational acceleration value in the direction of the detection axis specified based on installation information 
	wherein, the sensor has a plurality of the detection axes in different directions,
	the drop determination step comprising:
	determining that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis, is greater than a first determination value in any two or more of the directions of the plurality of the detection axes, and
	determining that the sensor is dropped when the absolute value of the difference is greater than a second determination value, on a per direction of the detection axis basis, in any one or more of the directions of the plurality of the detection axes.
	Nakajima teaches:
	a drop determination step of determining whether or not the sensor is dropped [from the structure] based on the representative value of the acceleration in the direction of the detection axis, and a gravitational acceleration value in the direction of the detection axis specified based on installation information (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140) where calculations would take place implying  “a drop determination unit,” and a main memory (142) (4th page 8th paragraph) and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” (14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph).  “Predetermined value” discloses the value is known and programmed into the system as part of the “installation information”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a drop determination unit as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
	Modi teaches:
	the sensor is dropped [from the structure] (Modi, fig 1A, fig 1B, ¶ 0014-¶ 0015:  Modi teaches information that “may determine if there is a falling off event of the sensor, during which the sensor is dislodged and/or displaced by an event” (¶ 0014) where the “a falling off event” reads on “dropped from a structure” as the “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015).  
	Shibata teaches:
	wherein, the sensor has a plurality of the detection axes in different directions (Shibata, ¶ 0015:  Shibata teaches the fall detection device “includes acceleration detection means that obtains accelerations in three orthogonal axis directions” (¶ 0015)),
	the drop determination step comprising:
	determining that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis, is greater than a first determination value in any two or more of the directions of the plurality of the detection axes, (Shibata, ¶ 0015, ¶ 0021-¶ 0026:  Shibata teaches a “fall detection device” (¶ 0015) which reads on “the drop determination unit,” where the “fall detection device” acquires “accelerations in three orthogonal axis directions” (¶ 0015) and a “fall start determination means that obtains an evaluation value with respect to each of the accelerations in the three axis directions detected by the acceleration detection means on the basis of an evaluation function” (¶ 0015) where the evaluation function is used to determine “a difference between an acceleration at a steady time and an acceleration at a fall determination time” (¶ 0015).  The difference is compared to a threshold value thereby determining if a fall has occurred (¶ 0015).  Shibata teaches the evaluation function is represented by                         
                            A
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            x
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            y
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            z
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            z
                                            0
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    a
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    a
                                
                                
                                    y
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    z
                                
                            
                             
                        
                    represent “accelerations at the fall determination time” which discloses “the gravitational acceleration value” and                          
                            
                                
                                    a
                                
                                
                                    x
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    y
                                
                            
                            ,
                             
                        
                                             
                            
                                
                                    a
                                
                                
                                    z
                                
                            
                        
                     represent “accelerations in the three axis directions at the steady time” disclosing  “the accelerations detected by the sensor” 
(¶ 0021).  As can be seen the evaluation function A discloses “an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value, on a per direction of the detection axis basis” where x, y, and z represent the different directions thereby disclosing the evaluation value is based on “any two or more of the directions of the plurality of the detection axes.”)  
	determining that the sensor is dropped when the absolute value of the difference is greater than a second determination value, on a per direction of the detection axis basis, in any one or more of the directions of the plurality of the detection axes (Shibata, ¶ 0028, ¶ 0016:  Shibata teaches determining a “low-gravity state” corresponding to a “fall-in-progress” where the low-gravity state is “a state in which a differential value of the absolute value of the acceleration exceeds a predetermined threshold within a predetermined time” (¶ 0028) where the “differential value of the absolute value of the acceleration” is represented by the evaluation function                         
                            A
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            x
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            y
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            z
                                        
                                    
                                    -
                                    
                                        
                                            a
                                        
                                        
                                            z
                                            0
                                        
                                    
                                
                            
                        
                     (¶ 0116) thereby disclosing “ any one or more of the directions of the plurality of the detection axes” as “A” is based on the 3 orthogonal directions.)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system in which “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   	

Regarding claim 12 Modi teaches:
	when the sensor is dropped, the direction of the detection axis changes compared to the time of installation (Modi, fig 1A, fig 1B, ¶ 0029, ¶ 0046:  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi discloses “the direction of the detection axis changes compared to the time of installation”). 

Regarding claim 13 Modi teaches:
	when the sensor is dropped, the direction of the detection axis changes compared to the time of installation (Modi, fig 1A, fig 1B, ¶ 0029, ¶ 0046:  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi discloses “the direction of the detection axis changes compared to the time of installation”). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modi as modified by Nakajima and Shibata and in further view of Kasama, U.S. Pub. No. 2014/0039828 A1.  

Regarding claim 8 Modi as modified does not teach: 
	the storage unit stores a determination result by the drop determination unit, and 
	the drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped
	Kasama teaches:
	the storage unit stores a determination result by the drop determination unit, and 
	the drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped (Kasama, fig 4, ¶ 0040, Kasama teaches that after a drop has been determined, the time is recorded in memory.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore the “drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped.)

Regarding claim 9 Modi as modified does not teaches:
	an arithmetic unit that performs an arithmetic based on an acceleration value detected by the sensor, and 
	wherein when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit
	Kasama teaches:
	an arithmetic unit that performs an arithmetic based on an acceleration value detected by the sensor, and 
	wherein when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit (Kasama, 
¶ 0041, fig 4, Kasama teaches the “application processing unit (14) determines the occurrence of the drop” where “application processing unit” reads on “arithmetic unit.”  The “application processing unit” uses acceleration information obtained by the sensor unit to “perform(s) an arithmetic based on an acceleration value” to determine if a drop has occurred.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore “when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including an application processing unit as disclosed by Kasama in order to provide a drop determination system where “it is possible to improve the accuracy of the drop determination” (Kasama, ¶ 0071).

Response to Arguments
Applicant’s arguments (remarks), filed 05/24/2022, have been fully considered.

Regarding Rejection under 35 U.S.C. § 103 page 5-6 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive.  New grounds for rejection are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al., U.S. Pub. No. 2007/0067139 A1, teaches a determining if a device is in a falling state based on acceleration information.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/10/2022